Title: From Thomas Jefferson to Charles Bonnycastle, 24 March 1825
From: Jefferson, Thomas
To: Bonnycastle, Charles


Dear Sir
Monto
Mar. 24. 25.
In my letter of Mar. 6. I mentioned to you that the Visitors would suspend coming to any immediate decision on the subject of yours of Mar. 4. until mr Gilmer could be heard from, I wrote to request his report on the subject which I have now recieved in a letter of the 12th and  inclose for your perusal—in that he promises to be here within  a fortnight from that date which is now within a day or two only, and have no doubt that your mutual recollections will produce a coincidence of understanding between you and whatever that is the Visitors will faithfully execute. I ask a return of his letter at your convenience & pray you to be assured of my great esteem and respect.Th: J.